Citation Nr: 1828120	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969 with service in the Republic of Vietnam.  He is the recipient of a Purple Heart, Bronze Star Medal for Valor, and Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2017, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the Phoenix, Arizona RO.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with this claim, the Veteran was afforded an examination in November 2013.  The examiner noted that the Veteran's presentation did not meet the diagnostic criteria for PTSD, or in fact any psychiatric disorder.  

For his part, the Veteran testified under oath that the examination was brief and hurried with the examiner interrupting any response the Veteran was attempting to make to the questions he had been asked.  His wife recalled the Veteran was angry and agitated when he left the examiner.  They went on to testify as to the Veteran's on-going behavior and social interactions which appear out of sync with the 2013 examiner's conclusions.  It also was indicated the Veteran would be pursuing formal psychiatric treatment.  In light of this, a new examination is indicated.  

The Board also notes that reference is made to a review of the Veteran's service treatment records by the RO in rendering its decision.  (November 2014 Statement of the Case.)  However, the file as it is currently constituted does not appear to contain these records, or perhaps they may be misidentified in some way. In any event, the Veteran's STRs should be associated with the file, or properly identified if they are currently within the electronic file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any new, relevant VA treatment records of the Veteran, and associate those documents with the claims file.

2.  Associate with the file the Veteran's service treatment records, or if already in the file in some place, they should be specifically identified as such.  

3. The Veteran should be afforded the appropriate VA examination to determine whether he has a psychiatric disorder related to service.  The electronic claim file should be made available to the examiner.  Any indicated diagnostic tests and studies should be accomplished.  

If PTSD is diagnosed, the examiner should identify its stressor(s), and if there are any other psychiatric diagnoses, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) causally related to an in-service disease or injury.  

The examiner should provide a complete rationale for the opinions expressed.  

4. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


